DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 
Status of Claims
The present application is being examined under the claims filed on 01/15/2021.
Claims 1, 3, 5, 7, and 9 are amended.
Claims 2 and 6 are canceled.
Claims 1, 3-5, and 7-9 are rejected.
Claims 1, 3-5, and 7-9 are pending.

Drawings
The Drawings filed on 06/19/2017 are acceptable for examination purposes.

Specification
The Specification filed on 06/19/2017 is acceptable for examination purposes.

Response to Arguments
In reference to Rejections under 35 USC § 101
Applicant asserts that the process of tuning the machine learning model or rebuilding of machine learning model in real-time based on tuning alert or rebuilding alert CANNOT be performed mentally and hence may NOT be considered as mental process.
Examiner respectfully agrees. Applicant’s arguments, filed 01/15/2021, with respect to rejections under 35 USC § 101 have been fully considered and are persuasive. Particularly the limitation “[…] tuning of the machine learning model or rebuilding of the machine learning model in real-time […]” cannot be performed mentally as is being interpreted as a retraining of the machine learning model. The rejections under 35 USC § 101 has been withdrawn in view of amendments to the independent claims, particularly the addition of the limitation “[…] tuning of the machine learning model or rebuilding of the machine learning model in real-time […]”. 

In reference to Rejections under 35 USC § 103
Applicant asserts that Marcus and Parmar fails to disclose updating the machine learning model according to alerts generated in real time (such as tuning alert and the model rebuilding alert), rather Marcus talks about a predictive model that may iteratively and/or periodically repeat the training and validation phases over time (e.g. Weekly, monthly, etc.) to adapt to changing new data.
Examiner respectfully disagrees. Marcus in at ¶ [0077]-[0094] “the training and verification phases may be further repeated or iterated to refine the model by including additional features or deleting features in the model in order to find the optimal mix of features which yield a good prediction error, e.g., a prediction error that is less than a threshold” and “Custom algorithms include the following iteration of steps: Step 1: Build an internal model 30 using training set 22. Step 2: Fine tune model 30 using validating set 32. Step 3: Measure prediction quality (e.g., errors 30-RMSE, MAE, StdDev). Repeat above steps with appropriate tuning or new training data when quality measures are assessed to exceed the expected range (e.g., a predefined threshold). Step 4: Use the Model to predict Feature values for new data. Step 5: Retrain the model periodically as needed (based on data volatility)”. Examiner notes that at least in the sections above Marcus discloses updating the model according to alerts (according to thresholds).
Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claims 1, 5, and 9. The claims recite the limitations of “[…] monitoring and updating […]” and “updating […] tuning of the machine learning model or rebuilding of the machine learning model in real-time […]”. Examiner notes that the Instant Specification does not disclose the “[…] monitoring and updating […]” and “updating […] tuning of the machine learning model or rebuilding of the machine learning model in real-time […]”. The Instant Specification discloses real time monitoring, generating tuning alerts, and generating rebuilding alerts. Examiner notes that the Instant Specification is silent about updating a machine learning model, silent about performing the tuning of the machine learning model, and silent about performing the rebuilding of the machine learning model. Examiner notes that generating tuning alerts and rebuilding alerts is not the same as performing the tuning or rebuilding of the machine learning model. Examiner further notes that generating alerts for updating a machine learning mode is not the same as updating the machine learning model.

In reference to dependent claims 3, 4, 7, and 8. Claims 3, 4, 7, and 8 do not cure the deficiencies noted in the rejection of independent claim(s) 1, 5, and 9. Therefore, these claims are rejected under the same rationale as claim(s) 1, 5, and 9.

Examiner Note
Examiner notes that the rejections under 35 USC § 101 are withdrawn in view of amended limitations which are currently rejected under 35 USC § 112(a) for new matter. Rejections under 35 USC § 101 might be applicable if the limitations of “[…] tuning of the machine learning model or rebuilding of the machine learning model in real-time […]” are removed.

Examiner notes that the claims have not been marked properly. Examiner noted that there were inconsistencies regarding the amended limitations, some limitations that were previously present were underlined (as currently amended) and some new limitations were not underlined (as previously presented). In future responses please make sure that the claim limitations are properly marked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus et al. (hereinafter Marcus) US 20160162779 A1 in view of Rowe Jeffrey Palmer (hereinafter Palmer) WO 2012092649 A1.
In reference to claim 1. Marcus teach a method of monitoring and updating a machine learning model in real time, the method comprising steps of:
“monitoring, by a processor, a Machine Learning (ML) model in real-time, wherein the ML model is configured to generate a first output parameter generated by a first function of a learning model corresponding to a machine learning model, in response to a first input parameter, and wherein the machine learning model is also configured to generate a second output parameter generated by a second functionality of a real-time model corresponding to the machine learning model, in response to a second input parameter, wherein a first functionality and the second functionality are configured to perform a same function” (Marcus in at least Fig. 1, Fig. 2, ¶ [0036], ¶ [0049]-[0053], and ¶ [0077]-[0094] discloses receiving an output in response to an input. Examiner notes that Marcus in at least in the sections cited above and ¶ [0116] and ¶ [0117] discloses the machine learning model performing real time analytics. The real time analytics is a numeric data analysis, see at least the matrix and vector analysis of data received. Marcus in at least Fig. 1 discloses a machine learning model performing the same function to generate multiple outputs based on multiple inputs, i.e. generate a first output in response to a first input, and generate a second output in response to a second input. Examiner notes that the broadest reasonable interpretation for the first and second function/functionality is that they are the same as recited by the claim, examiner is relying on the same function to be performed twice, 
“wherein data type corresponding to the first output parameter and the second output parameter is selected from at least one of a numeric, categorical, and text” (Marcus in at least Fig. 1 and ¶ [0077]-[0094] discloses at least the input as text, and the output as categorical and numeric);
“updating, by the processor, through one of a tuning of the machine learning model or rebuilding of the machine learning model in real-time, wherein the tuning of the machine learning model is performed according to a tuning alert, wherein the tuning alert is generated for tuning the machine learning model when the output variation score is above a first threshold value, and wherein the rebuilding of the machine learning model is performed according to a model rebuilding alert when the input variation score is above a second threshold value, wherein the first threshold value and the second threshold value is determined based on the data type associated with the output parameters and the input parameters” (Marcus in at least Fig. 1 and ¶ [0077]-[0094] “the training and verification phases may be further repeated or iterated to refine the model by including additional features or deleting features in the model in order to find the optimal mix of features which yield a good prediction error, e.g., a prediction error that is less than a threshold” and “Custom algorithms include the following iteration of steps: Step 1: Build an internal model 30 using training set 22. Step 2: Fine tune model 30 using validating set 32. Step 3: Measure prediction quality (e.g., errors 30-RMSE, MAE, StdDev). Repeat above steps with appropriate tuning or new training data when quality measures are assessed to exceed the expected range (e.g., a predefined threshold). Step 4: Use the Model to predict Feature values for new data. Step 5: Retrain the model periodically as needed (based on data volatility)”).

Marcus does not explicitly disclose:
“determining, through the processor, each of an output variation score between the first output parameter and the second output parameter, and an input variation score between the first input parameter with the second input parameter, wherein the output variation score is determined based a on a comparison of a data type corresponding to the first output parameter and the second output parameter, and wherein the input variation score is determined based on a comparison of a data type corresponding to the first input parameter and the second input parameter”,
However, Palmer discloses:
“determining, through the processor, each of an output variation score between the first output parameter and the second output parameter, and an input variation score between the first input parameter with the second input parameter, wherein the output variation score is determined based a on a comparison of a data type corresponding to the first output parameter and the second output parameter, and wherein the input variation score is determined based on a comparison of a data type corresponding to the first input parameter and the second input parameter” (Palmer in at least ¶ [0028], ¶ [0037], ¶ [0101]-[0108], and ¶ [0124]-[0129] discloses the benchmark of outputs, a benchmark is a measure of a standard threshold. Examiner notes that benchmarking outputs includes comparing a first output parameter with a second output parameter to determine an output variation score. Palmer in at least ¶ [0028], ¶ [0037], ¶ [0101]-[0105], and ¶ [0109]-[0123] discloses the benchmark of inputs, a benchmark is a measure of a standard threshold. Examiner notes that benchmarking inputs includes comparing a first input parameter with a second input parameter to determine an input variation score),


In reference to claim 3. Marcus and Palmer teach the method of claim 1 (as mentioned above), wherein:
Marcus further discloses:
“the comparison of the output parameters and the input parameters is based on a statistical property validation technique when the data type corresponding to the output parameters and the input parameters is numeric, wherein the comparison of the output parameters and the input parameters is based on a label correction technique when the data type corresponding to the output parameters and the input parameters is categorical, and wherein the comparison of the output parameters and the input parameters is based on a standard text processing when the data type corresponding to the output parameters and 

In reference to claim 4. Marcus and Palmer teach the method of claim 1 (as mentioned above), wherein:
Marcus further discloses:
“the first threshold value and the second threshold value is determined based on the data type associated with the output parameters and the input parameters” (Marcus in at least Fig. 1 and ¶ [0077]-[0094] examiner notes that the threshold/benchmark is associated with the input and output parameters).

In reference to claim 5. Marcus teach a system for monitoring and updating a machine learning model in real time, the system comprising:
“a memory” (Marcus in at least Fig. 5, ¶ [0104], and ¶ [0110]-[0112]);
“a processor coupled to the memory, wherein the processor is configured to execute programmed instructions stored in the memory for” (Marcus in at least Fig. 5, ¶ [0104], and ¶ [0110]-[0112]):
“monitoring, by a processor, a Machine Learning (ML) model in real-time, wherein the ML model is configured to generate a first output parameter generated by a first function of a learning model corresponding to a machine learning model, in response to a first input parameter, and wherein the machine learning model is also configured to generate a second output parameter generated by a second functionality of a real-time model corresponding to the machine learning model, in response to a second input parameter, wherein a first functionality and the second functionality are configured to perform a same function” (Marcus in at least Fig. 1, Fig. 2, ¶ [0036], ¶ [0049]-[0053], and ¶ [0077]-[0094] discloses receiving an output in response to an input. Examiner notes that Marcus in at least in the sections cited above and ¶ [0116] and ¶ [0117] discloses the machine learning model performing real time analytics. The real time analytics is a numeric data analysis, see at least the matrix and vector analysis of data received. Marcus in at least Fig. 1 discloses a machine learning model performing the same function to generate multiple outputs based on multiple inputs, i.e. generate a first output in response to a first input, and generate a second output in response to a second input. Examiner notes that the broadest reasonable interpretation for the first and second function/functionality is that they are the same as recited by the claim, examiner is relying on the same function to be performed twice, examiner notes that the model performs the same function for multiple inputs, i.e. first and second function/functionality which are the same);
“wherein data type corresponding to the first output parameter and the second output parameter is selected from at least one of a numeric, categorical, and text” (Marcus in at 
“updating, by the processor, through one of a tuning of the machine learning model or rebuilding of the machine learning model in real-time, wherein the tuning of the machine learning model is performed according to a tuning alert, wherein the tuning alert is generated for tuning the machine learning model when the output variation score is above a first threshold value, and wherein the rebuilding of the machine learning model is performed according to a model rebuilding alert when the input variation score is above a second threshold value, wherein the first threshold value and the second threshold value is determined based on the data type associated with the output parameters and the input parameters” (Marcus in at least Fig. 1 and ¶ [0077]-[0094] “the training and verification phases may be further repeated or iterated to refine the model by including additional features or deleting features in the model in order to find the optimal mix of features which yield a good prediction error, e.g., a prediction error that is less than a threshold” and “Custom algorithms include the following iteration of steps: Step 1: Build an internal model 30 using training set 22. Step 2: Fine tune model 30 using validating set 32. Step 3: Measure prediction quality (e.g., errors 30-RMSE, MAE, StdDev). Repeat above steps with appropriate tuning or new training data when quality measures are assessed to exceed the expected range (e.g., a predefined threshold). Step 4: Use the Model to predict Feature values for new data. Step 5: Retrain the model periodically as needed (based on data volatility)”).

Marcus does not explicitly disclose:
“determining, through the processor, each of an output variation score between the first output parameter and the second output parameter, and an input variation score between 
However, Palmer discloses:
“determining, through the processor, each of an output variation score between the first output parameter and the second output parameter, and an input variation score between the first input parameter with the second input parameter, wherein the output variation score is determined based a on a comparison of a data type corresponding to the first output parameter and the second output parameter, and wherein the input variation score is determined based on a comparison of a data type corresponding to the first input parameter and the second input parameter” (Palmer in at least ¶ [0028], ¶ [0037], ¶ [0101]-[0108], and ¶ [0124]-[0129] discloses the benchmark of outputs, a benchmark is a measure of a standard threshold. Examiner notes that benchmarking outputs includes comparing a first output parameter with a second output parameter to determine an output variation score. Palmer in at least ¶ [0028], ¶ [0037], ¶ [0101]-[0105], and ¶ [0109]-[0123] discloses the benchmark of inputs, a benchmark is a measure of a standard threshold. Examiner notes that benchmarking inputs includes comparing a first input parameter with a second input parameter to determine an input variation score),
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Marcus and Palmer. Marcus teaches a predictive model of a response characteristic based on historical data elements using a processor may include receiving historical data elements and historical values for the response characteristic related to uses of the historical data 

In reference to claim 7. Marcus and Palmer teach the system of claim 5 (as mentioned above), wherein:
Marcus further discloses:
“the comparison of the output parameters and the input parameters is based on a statistical property validation technique when the data type corresponding to the output parameters and the input parameters is numeric, wherein the comparison of the output parameters and the input parameters is based on a label correction technique when the data type corresponding to the output parameters and the input parameters is categorical, and wherein the comparison of the output parameters and the input parameters is based on a standard text processing when the data type corresponding to the output parameters and the input parameters is text” (Marcus in at least Fig. 1 and ¶ [0077]-[0094] “the training and verification phases may be further repeated or iterated to refine the model by including additional features or deleting features in the model in order to find the optimal mix of features which yield a good prediction error, e.g., a prediction error that is less than a 

In reference to claim 8. Marcus and Palmer teach the system of claim 5 (as mentioned above), wherein:
Marcus further discloses:
“the first threshold value and the second threshold value is determined based on the data type associated with the output parameters and the input parameters” (Marcus in at least Fig. 1 and ¶ [0077]-[0094] examiner notes that the threshold/benchmark is associated with the input and output parameters).

In reference to claim 9. Marcus teach a non-transitory computer readable medium embodying a program executable in a computing device for monitoring and updating a machine learning model in real time (Marcus in at least Fig. 5, ¶ [0104], and ¶ [0110]-[0112]), the computer program product comprising:
“a program code for monitoring a Machine Learning (ML) model in real-time, wherein the ML model is configured to generate a first output parameter generated by a first function of a learning model corresponding to a machine learning model, in response to a first input parameter, and wherein the machine learning model is also configured to generate a second 
“wherein data type corresponding to the first output parameter and the second output parameter is selected from at least one of a numeric, categorical, and text” (Marcus in at least Fig. 1 and ¶ [0077]-[0094] discloses at least the input as text, and the output as categorical and numeric);
“a program code for updating the machine learning model by performing one of a tuning of the machine learning model or rebuilding the machine learning model, wherein the tuning is performed according to, a tuning alert to tune the machine learning model, when the output variation score is above a first threshold value and a model rebuilding alert to rebuild the machine learning model, when the input variation score is above a second threshold 

Marcus does not explicitly disclose:
“a program code for determining, through the processor, each of an output variation score between the first output parameter the second output parameter, and an input variation score between the first input parameter with the second input parameter, wherein the output variation score is determined, based on a comparison of a data type corresponding to the first output parameter and the second output parameter, and wherein the input variation score is determined based on a comparison of a data type corresponding to the first input parameter and the second input parameter”;
However, Palmer discloses:
“a program code for determining, through the processor, each of an output variation score between the first output parameter the second output parameter, and an input variation score between the first input parameter with the second input parameter, wherein the output variation score is determined, based on a comparison of a data type corresponding 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Marcus and Palmer. Marcus teaches a predictive model of a response characteristic based on historical data elements using a processor may include receiving historical data elements and historical values for the response characteristic related to uses of the historical data elements in web pages. Palmer teaches the benchmark process of egression models, decision trees, genetic algorithms and/or neural networks. One of ordinary skill would have motivation to combine Marcus and Palmer because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Primary Examiner, Art Unit 2126